Steele Hays, Justice, dissenting. The majority chooses to interpret Rule 12F of the Rules of Procedure of the Arkansas Judicial Discipline and Disability Commission narrowly, suggesting that this court can only review the actions of the Commission on appeal by a judge or when a petitioner can show an error on the face of the record. While that may be one basis for certiorari, it is only that, and the word “certiorari” has greater flexibility than the majority opinion implies. Hardin, Commissioner of Revenue v. Norsworthy, County Judge, 204 Ark. 943, 165 S.W.2d 609 (1942); McCain v. Collins, 204 Ark. 521, 164 S.W.2d 448 (1942); McAllisterv. McAllister, 200 Ark. 171, 138 S.W.2d 1040 (1940); Overton v. Alston, 199 Ark. 96, 132 S.W.2d 834 (1939); Rust v. Kocourek, 130 Ark. 39, 196 S.W. 938 (1917); Exparte Phillips, 80 Ark. 200 (1906); Burgett v. Apperson, 52 Ark. 213, 12 S.W. 559 (1889). As written, I believe Rule 12F can be appropriately construed far more broadly and was so intended when we drafted these rules: F. Certiorari. The Supreme Court may bring up for review any action taken upon any complaint filed with the Commission, and may also bring up for review a case in which the Commission has failed to act. [My emphasis.] I do not believe the public or the legislature would have been quite so disposed to the adoption of Amendment 66 had it been contemplated that only members of the judiciary could petition for a review of the actions of the Commission. I respectfully dissent. Glaze, J., joins this dissent.